 Case 2:19-cr-00327-GMN-VCF Document 65 Filed 09/15/20 Page 1 of 1

                                                                         1



 1                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,        )
                  Plaintiff,          ) Case No. 2:19-cr-00327-GMN-VCF
 4                                    )
           vs.                        )
 5                                    ) ORDER TEMPORARILY
     JACQUES ANTON LANIER,            ) UNSEALING NOTES
 6                Defendant.          )

 7         On September 3rd, 2020, Shayna Montgomery, Transcriber,

 8 received a Transcript Order form requesting a transcript of the

 9 Hearing re: Motion to Withdraw as Attorney, held on February

10 2nd, 2020, from CJA Attorney Thomas A. Ericsson, in which a

11 portion of the hearing was sealed.

12         IT IS THE ORDER OF THE COURT that the sealed transcript

13 shall be unsealed for the limited purpose of providing a copy of

14 the transcript as requested by CJA Attorney Thomas A. Ericsson.

15         IT IS FURTHER ORDERED that the sealed transcript shall

16 thereafter be resealed, and a certified copy of the transcript

17 be delivered to the Clerk pursuant to 28, U.S.C., Section

18 753(b), until further order of this Court.

19         IT IS FURTHER ORDERED that the receiving party shall not

20 disclose the sealed contents of the transcript of the proceeding

21 to anyone other than the representatives of the parties directly

22 concerned with this case.
                         15              September
23         DATED this          day of                , 2020.

24
                                        CAM FERENBACH
25                                      United States Magistrate Judge
